Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 1 of 11        PageID #: 1480




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  UNITED STATES OF AMERICA,                   CR. NO. 16-00745 JMS (01)

              Plaintiff,                      ORDER DENYING DEFENDANT’S
                                              MOTION FOR COMPASSIONATE
        vs.                                   RELEASE, ECF NO. 245

  JAMES ABALOS,               (01)

              Defendant.


              ORDER DENYING DEFENDANT’S MOTION FOR
                COMPASSIONATE RELEASE, ECF NO. 245

                               I. INTRODUCTION

              Defendant James Abalos (“Defendant”) moves, pursuant to 18 U.S.C.

 § 3582(c)(1)(A)(i), for compassionate release from FCI Sandstone, based on a pre-

 existing medical condition (obesity and hypertension) and the COVID-19

 pandemic. The court determines that Defendant has failed to show extraordinary

 and compelling reasons to warrant release, and, even if he had, the court would

 deny the motion based on a consideration of the applicable 18 U.S.C. § 3553(a)

 factors. Thus, for the following reasons, the motion is DENIED.
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 2 of 11                    PageID #: 1481




                                    II. BACKGROUND

                Defendant is a 41-year-old inmate incarcerated at FCI Sandstone, and

 is scheduled for release from custody on March 26, 2026. See https://www. bop.

 gov/inmateloc/ (last visited August 31, 2020).

                Defendant pled guilty on November 30, 2017 to four counts:

 1) conspiracy to distribute, and possess with intent to distribute, 5 grams or more

 of methamphetamine; 2) conspiracy to distribute, and possess with intent to

 distribute, 50 grams or more of a mixture or substance containing a detectable

 amount of methamphetamine; 3) possession with intent to distribute 500 grams or

 more of a mixture or substance containing a detectable amount of

 methamphetamine; and 4) being a felon in possession of a firearm. ECF Nos. 29,

 167-68. On March 19, 2018, Defendant was sentenced to a total term of 132

 months imprisonment, and a total term of five years of supervised release. ECF

 Nos. 194, 195.1

                Defendant submitted a request for compassionate release to FCI

 Sandstone’s Warden on June 17, 2020. See ECF No. 245 at PageID #1292. That




        1
          Defendant’s total offense level 33, Criminal History Category I, resulted in an advisory
 United States Sentencing Guideline range of 168 to 210 months incarceration. The court varied
 downward based on the 18 U.S.C. § 3553(a) factors and sentenced Defendant to a total term of
 132 months. See ECF No. 196.

                                                 2
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 3 of 11            PageID #: 1482




 request was denied on July 1, 2020. Id. at PageID #1291. On July 14, 2020,

 Defendant, acting pro se, filed the instant motion for compassionate release. ECF

 No. 245. The Office of the Federal Public Defender entered an appearance for

 Defendant on August 10, 2020, and then filed a Supplemental Memorandum in

 Support of the Motion for Compassionate Release on August 13, 2020. ECF Nos.

 251, 252. On August 27, 2020, the Government filed its Response, ECF No. 255.

 The court decides the motion without a hearing pursuant to Local Rule 7.1(c).

                                     III. DISCUSSION

 A.    Legal Standard

                Defendant moves for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A), as amended by the First Step Act of 2018,2 which provides as

 relevant:

                [T]he court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the
                defendant has fully exhausted all administrative rights to
                appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days
                from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the
                term of imprisonment . . . after considering the factors set
                forth in [18 U.S.C.] section 3553(a) to the extent that
                they are applicable, if it finds that—



       2
           Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

                                                3
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 4 of 11          PageID #: 1483




                    (i) extraordinary and compelling reasons warrant
              such a reduction;
              ....
              and that such a reduction is consistent with applicable
              policy statements issued by the Sentencing
              Commission[.]
              Thus, the court may reduce Defendant’s sentence if: (1) Defendant

 has exhausted the required administrative remedies; (2) Defendant has shown that

 “extraordinary and compelling reasons” warrant the reduction; and (3) the

 reduction is consistent with applicable Sentencing Commission’s policy

 statements. Here, Defendant has exhausted his administrative remedies. See ECF

 No. 245.

              The United States Sentencing Commission’s policy statement, United

 States Sentencing Guideline (“Guideline”) § 1B1.13, provides, as relevant to

 Defendant, that the court may grant a motion for compassionate release only if,

 after consideration of the applicable § 3553(a) factors, the court determines that

 extraordinary and compelling reasons exist to warrant a sentence reduction, the

 defendant is not a danger to another person or to the community, and a sentence

 reduction is consistent with the policy statement.

              Guideline § 1B1.13 provides three specific examples of extraordinary

 and compelling reasons for compassionate release—the defendant’s terminal

 medical condition, deterioration of health due to advanced age, and extenuating

                                           4
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 5 of 11                 PageID #: 1484




 family circumstances—along with a fourth, catch-all provision granting discretion

 to the Bureau of Prisons (“BOP”) Director to determine whether other

 extraordinary and compelling reasons exist. See Guideline § 1B1.13 n.1(A)-(D).

 In a detailed analysis, this court previously determined that the “discretion to

 determine whether ‘other’ extraordinary and compelling reasons exist granted by

 [Guideline § 1B1.13 n.1(D)] to the BOP Director applies equally to the court when

 ruling on motions for compassionate release.” United States v. Hernandez, 2020

 WL 3453839, at *4 (D. Haw. June 24, 2020). The court incorporates that analysis

 here.

 B.      Extraordinary and Compelling Reasons Do Not Warrant Release

                  Defendant bears the burden to establish extraordinary and compelling

 reasons that warrant compassionate release. See, e.g., United States v. Bolden,

 2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,

 2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant contends that he

 should be released from custody because: (1) he is obese and suffers from

 hypertension;3 and (2) due to the COVID-19 pandemic, he is at great risk while

 incarcerated at FCI Sandstone. Defendant also addresses several 18 U.S.C.§




         3
             Defendant also suffers from gout. See ECF No. 252-11 at PageID #1353.

                                                 5
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 6 of 11                  PageID #: 1485




 3553(a) factors that support his motion. The court addresses each argument in

 turn.

               As to his first contention, the court agrees that Defendant has

 underlying medical conditions that place him or might place him at an increased

 risk for severe illness from COVID-19. According to the Centers for Disease

 Control and Prevention (“CDC”), individuals with “[o]besity (body mass index

 [BMI] 30 or higher)” fall into a high-risk category. See https://www.cdc.

 gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html (last visited August 31, 2020). Although Defendant’s exact BMI

 is not clear, he is obese under the CDC guidelines.4 Further, those with

 hypertension “might be at an increased risk” for severe illness from COVID-19.

 Id. In short, it is beyond question that Defendant’s pre-existing medical conditions

 place him at an increased risk should he contract COVID-19.

               BOP reports, as of August 31, 2020, 4 inmates and 0 staff members

 with “confirmed active cases” of COVID-19 at FCI Sandstone. See



         4
          Defendant’s medical records reflect that, as of May 13, 2020, Defendant’s obesity was
 “resolved.” ECF No. 252-11 at PageID #1353. But the records also suggest that Defendant’s
 BMI on May 13, 2020 was 31 (id.) or 35.9 (ECF No. 252-12 at PageID #1422), both in excess of
 the BMI of 30 or greater that the CDC lists as falling in the high risk category. Regardless of
 Defendant’s exact BMI, the United States concedes (and the court agrees) that Defendant is
 obese under the CDC guidelines, and thus falls into the high-risk category.


                                                6
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 7 of 11                    PageID #: 1486




 https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last visited August

 31, 2020). 5 Despite these relatively low numbers, the court recognizes that

 COVID-19 cases could rise in FCI Sandstone, as has happened in several BOP

 facilities.

                Taking into account Defendant’s age, medical condition, and the

 relatively low number of active COVID-19 cases at FCI Sandstone (again,

 recognizing that those numbers could rise), the court concludes that Defendant has

 failed to demonstrate that extraordinary and compelling reasons warrant

 compassionate release. Although Defendant’s obesity places him at a higher risk if

 he contracts COVID-19, (and his hypertension may do so), he has no other medical

 conditions that place him at an elevated risk. 6 Further, Defendant is 41 years old,

 and the number of COVID-19 cases at FCI Sandstone is relatively low.

                And to the extent that Defendant makes a more generalized argument

 regarding the risk of contracting COVID-19 in a BOP facility, the court disagrees.


        5
            FCI Sandstone currently houses 1,030 inmates. See bop.gov/locations/institutions/sst/
 (last visited August 31, 2020).
        6
           Several courts have determined that obesity—alone or paired with hypertension—does
 not by itself provide adequate grounds for compassionate release. See e.g., United States v.
 Lavatai, 2020 WL 4275258, at *2 (D. Haw. July 24, 2020); United States v. Wilfred, 2020 WL
 4365531, at *5 (E.D. La. July 30, 2020); United States v. Gordon, 2020 WL 3971013, at *3
 (E.D. Mich. July 14, 2020); United States v. Whiteman, 2020 WL 4284619, at *1 (E.D. Pa. July
 27, 2020; United States v. Takewell, 2020 WL 4043060, at *3 (W.D. La. July 17, 2020); United
 States v. Wax, 2020 WL 3468219, at *2-3 (D.N.J. June 25, 2020).

                                                 7
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 8 of 11                   PageID #: 1487




 See, e.g., United States v. Drummondo-Farias, ___ F. Supp. 3d ___, 2020 WL

 2616119, at *5 (D. Haw. May 19, 2020) (“Additionally, ‘[g]eneral concerns about

 possible exposure to COVID-19 do not meet the criteria for extraordinary and

 compelling reasons for a reduction in sentence set forth in the Sentencing

 Commission’s policy statement[.]’”) (quoting United State v. Eberhart, ___ F.

 Supp. 3d ___, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)).

 C.     Section 3553(a) Factors

               Even if Defendant had demonstrated that the required extraordinary

 and compelling reasons exist to justify compassionate release, the court would

 deny the motion based on a consideration of the § 3553(a) factors.

               As relevant to this case, the § 3553(a) factors include: (1) the nature

 and circumstances of the offense and the history and characteristics of the

 defendant; 7 and (2) the need for the sentence imposed: (a) to reflect the seriousness

 of the offense, to promote respect for the law, and to provide just punishment for

 the offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the

 public from further crimes of the defendant; and (d) to provide the defendant with

 needed educational or vocational training, medical care, or other correctional


        7
          As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
 including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
 (2011).

                                                 8
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 9 of 11                     PageID #: 1488




 treatment in the most effective manner. 18 U.S.C. § 3553(a)(1)-(2). And under the

 parsimony clause, the court must “impose a sentence sufficient, but not greater

 than necessary, to comply with the purposes set forth” in § 3553(a)(2).

                Defendant trafficked in substantial quantities of methamphetamine.

 See Presentence Investigation Report (“PSR”) ¶¶ 16-26, ECF No. 187 at PageID

 #897-900. For example, after his arrest, Defendant told investigators that the

 largest amount of methamphetamine that he sold was one pound. PSR ¶ 26, ECF

 No. 187 at PageID #899. And during a November 10, 2016 search of his

 residence, agents seized 693 grams of methamphetamine and a 9mm pistol. PSR

 ¶ 23, ECF No. 187 at PageID #899. Defendant possessed this firearm after having

 been convicted of a felony. In fact, Defendant’s prior convictions placed him in a

 Criminal History Category III. PSR ¶¶ 42-46, ECF No. 187 at PageID # 902-06.

                Further, Defendant still has a significant portion of his sentence to

 serve—he is not scheduled for release from custody until March 26, 2026, over

 five years from now. See https://www.bop.gov/inmateloc/ (last visited August 31,

 2020).8


        8
          When evaluating the § 3553(a) factors, courts consider the amount of time remaining
 on a defendant’s sentence—whether short or long—in determining whether to grant
 compassionate release. See, e.g., See e.g., United States v. Pawlowski, 967 F.3d 327, 330-31 (3d
 Cir. 2020); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020); United States v.
 Maka, 2020 WL 2544408, at *4 (D. Haw. May 19, 2020); United States v. Bogdanoff, F.
                                                                                   (continued . . .)

                                                 9
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 10 of 11                   PageID #: 1489




                In mitigation, as Defendant points out, the BOP PATTERN score for

  Defendant places him at a low risk for recidivism and he has a minimum security

  classification. ECF No. 252 at PageID #1301. Also, Defendant has taken steps to

  improve himself while in custody, having taken multiple classes. ECF No. 252-3.

                Considering all of the § 3553(a) factors, including the offense

 conduct, Defendant’s possession of a firearm, and the time remaining on

 Defendant’s sentence, reducing Defendant’s sentence to time served would

 undermine the goals of sentencing set forth in § 3553(a)(2). And Defendant’s

 PATTERN score and post-offense conduct while in prison, while admirable, does

 not alter the court’s conclusion.

                In sum, the court finds that Defendant has not established the requisite

 extraordinary and compelling reasons to warrant compassionate release, and, even

 if he did, the court would deny the motion based on the relevant § 3553(a) factors.

 ///

 ///

 ///




  Supp. 3d , 2020 WL 2307315, at *6 (E.D. Pa. May 8, 2020); United States v. Moskop, 2020
  WL 1862636, at *1-2 (S.D. Ill. Apr. 14, 2020); United States v. Farmer, 2020 WL 4057550, at
  *2 (N.D. Ohio July 20, 2020); United States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8,
  2020).

                                                10
Case 1:16-cr-00745-JMS Document 259 Filed 08/31/20 Page 11 of 11                PageID #: 1490




                                   IV. CONCLUSION

               For the foregoing reasons, Defendant’s motion for compassionate

  release, ECF No. 245, is DENIED.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, August 31, 2020.


                                                           /s/ J. Michael Seabright
                                                          J. Michael Seabright
                                                          Chief United States District Judge




   United States v. Abalos, Cr. No. 16-00745 (01) JMS, Order Denying Defendant’s Motion for
   Compassionate Release, ECF No. 245




                                             11
